ITEMID: 001-94975
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF DEMİRKAYA v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Françoise Tulkens;Ireneu Cabral Barreto;Kristina Pardalos;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1978 and lives in İzmir.
5. On 8 October 2001, the applicant was taken into police custody in İzmir on suspicion of aiding and abetting an illegal organisation, namely the PKK (Kurdistan Workers' Party). During his police custody, the applicant signed a form explaining arrested persons' rights, whereby he was reminded of his right to remain silent. On 9 October 2001 the police officers interrogated the applicant at the Anti-Terrorism department of the Izmir Security Directorate, in the absence of a lawyer. The applicant admitted that he had aided and abetted the PKK and acted as courier for the organisation. Another accused, N.S. was also arrested in the course of the operation. In his police statement, N.S. stated that he was a member of the PKK and that he had stayed at the applicant's house when he had come to Izmir and maintained that the applicant had acted as a PKK courier and helped him in certain illegal activities.
6. On 12 October 2001 the applicant was questioned by the public prosecutor and he denied that he had been involved in the PKK. He also claimed that he had signed his police statement without reading it.
7. On the same day, the applicant was brought before the investigating judge, who questioned him and sixteen other suspects in relation to their involvement in the PKK. The applicant's lawyer was also present during the questioning. In his statement to the investigating judge, the applicant denied all the charges against him. After the interrogation, the applicant was placed in pre-trial detention on the order of the judge.
8. In an indictment dated 19 October 2001, the Public Prosecutor at the Izmir State Security Court charged the applicant and fifteen others with aiding and abetting an illegal organisation. The charges were brought under Article 169 of the Criminal Code and Article 5 of Law no. 3713 (the anti-terrorist law).
9. During the trial, the applicant denied any connection with the PKK. Furthermore N.S., one of the co-defendants, admitted to being a PKK member before the court, but stated that although he had stayed at the applicant's house when he had come to Izmir, the applicant did not know that he was a PKK member. In this connection, N.S. rejected his police statement, alleging that it had been taken under duress. On 20 June 2002 the Izmir State Security Court convicted the applicant as charged and sentenced him to three years and nine months' imprisonment. In convicting the applicant, the Izmir State Security Court relied on the applicant's police statement, which had been taken in the absence of a lawyer. The court further took into consideration the police statement of N.S. who had given evidence that the applicant had been involved in the activities of the PKK. It therefore concluded that the applicant's police statement, in which he had admitted to his involvement in the PKK, had been confirmed by other evidence in the case file.
10. On 10 October 2003 the Court of Cassation dismissed the applicant's appeal.
VIOLATED_ARTICLES: 6
